Citation Nr: 0606709	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  98-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
excision of osteochondroma of the right upper medial tibia 
with right knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions, which continued the veteran's 
noncompensable evaluation for excision of osteochondroma of 
the right upper medial tibia with right knee pain, and denied 
the veteran service connection for PTSD.  In January 1999, 
the RO increased the veteran's evaluation to 10 percent for 
his right tibia disability and in August 2005, the RO 
increased the veteran's evaluation to 30 percent for his 
right tibia disability.  The veteran requests a higher rating 
and requests service connection for PTSD.

In April 2000, the Board remanded the veteran's case to the 
RO for further development.  The veteran testified before a 
hearing officer at the RO in August 2005.  A transcript of 
the hearing is of record. The case was returned to the Board 
in December 2005.

An April 2002 VA examination report shows that the veteran 
has a surgical scar on the medial aspect of the right knee 
and right leg as a result of the excision of osteochondroma 
of the right medial tibia in 1969 while in service.  The 
Board construes this medical record as a claim for 
entitlement to service connection for a scar as a residual of 
excision of osteochondroma of the right medial tibia.  In 
addition, the veteran's representative raised the issue of 
service connection for the veteran's scar in his January 2006 
written brief.  This issue is referred to the RO for further 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

Review of the evidence of record reveals that in July 2002, 
the veteran was awarded Social Security Administration (SSA) 
benefits based, in part, on his right knee pain and 
psychiatric problems.  The decision from the SSA awarding the 
benefits is associated with the claims folder; however, the 
medical records on which the decision was based have not been 
obtained.  As such, VA has a duty to assist in gathering 
social security records when put on notice that the veteran 
is receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).  Therefore, the RO should obtain the 
veteran's SSA records and the associated medical records and 
associate them with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the appellant and his 
representative the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

